Citation Nr: 0606122	
Decision Date: 03/03/06    Archive Date: 03/14/06

DOCKET NO.  04-01 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES


1.	Entitlement to service connection for a circulatory 
disorder, claimed as secondary to service connected flat 
feet.  

2.	Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
bilateral knee disability, claimed as secondary to 
service connected flat feet.  

3.	Entitlement to service connection for a low back 
disorder, claimed as secondary to service connected flat 
feet.  

4.	Entitlement to service connection for a bilateral ankle 
disability, claimed as secondary to service connected 
flat feet.  

5.	Entitlement to an evaluation in excess of 30 percent for 
bilateral flat feet.  

REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan, Counsel


INTRODUCTION

The veteran served on active duty from February 1941 to 
November 1941 and from January 1942 to December 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions by the RO that denied 
secondary service connection for a circulatory disorder, a 
bilateral ankle disorder, a bilateral knee disorder and a low 
back disorder, and also denied an increased rating for flat 
feet.  

The issues of entitlement to secondary service connection for 
a circulatory disorder, a bilateral knee disorder, a 
bilateral ankle disorder, and a low back disorder are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The veteran's pes planus results in pain in his feet, some 
pronation, rigid deformity and a valgus alignment. Marked 
pronation was not described and spasm and marked shift of the 
Achilles tendons was not reported.




CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
bilateral pes planus have not been met. 38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 
5276 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA) was enacted on 
November 9, 2000. Pub. L. 106-475, 114 Stat. 2099 (Nov. 9, 
2000). Among other things, the VCAA eliminated the well-
grounded claim requirement and modified the Secretary's 
duties to notify and assist claimants.

The VCAA provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim. 38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2005). The VCAA notice requirements are contained in 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-1 (2004) the 
United States Court of Appeals for Veterans Claims (Court) 
found that a VCAA notice letter consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) (2003) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession.

In a letter dated in July 2002, the VA informed the appellant 
of evidence needed to substantiate his current claims. This 
letter, together with information in the statement of the 
case and supplemental statement of the case, told him what 
the evidence needed to show to prevail on the merits of the 
issues. This letter informed him of what evidence he was 
responsible for obtaining and what evidence VA would 
undertake to obtain. The letter also essentially told him to 
send copies of any relevant evidence in his possession.  

In Pelegrini the majority also held that the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits. In 
this case, the VCAA notice was sent to the veteran after some 
of the initial rating actions currently being appealed. 
However, more recently the Court has held that the lack of 
VCAA notice prior to initial adjudication of the claim is 
adequately remedied by providing such notice thereafter, as 
was done in this case.

The Board also notes that the record appears to be complete 
in regard to the issues that are the subject of the Board 
decision below. The veteran has received a recent VA 
examination regarding the issue decided below and these 
evaluations provided sufficient clinical data to properly 
adjudicate that issue. Therefore, the Board will now 
adjudicate thee issue of an increased rating for pes planus 
based on the evidence currently of record.  

I.	Increased Rating for pes planus.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 
Separate diagnostic codes identify the various disabilities.

The veteran's flat feet are currently rated pursuant to 38 
C.F.R. § 4.71a, Diagnostic Code 5276. A 10 percent rating 
under this code, regardless of whether the condition is 
unilateral or bilateral, indicates it is moderate with the 
weight-bearing line over or medial to the great toe, inward 
bowing of the tendo achillis, and pain on manipulation and 
use of the feet. A 20 percent rating for unilateral pes 
planus or a 30 percent rating for bilateral pes planus 
requires a severe condition with objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indications of swelling on use, and 
characteristic callosities. A 30 percent rating for 
unilateral pes planus or a 50 percent rating for bilateral 
pes planus requires a pronounced condition manifested by 
marked pronation, extreme tenderness of the plantar surfaces 
of the feet, marked inward displacement and severe spasm of 
the tendo achillis on manipulation, not improved by 
orthopedic shoes or appliances. Id.

On the veteran's most recent VA examination of his pes planus 
the veteran was noted to have pain in his feet with rigid 
deformity and a valgus alignment.  Some degree of pronation 
was noted, but such was not characterized as marked.  Spasm 
of the Achilles tendons was not reported and only a slight 
shift in alignment of the tendon toward the midline was 
reported at rest with no affect on weight bearing.  In view 
of the above, the Board concludes that the degree of 
symptomatology caused by the veteran's bilateral pes planus 
is adequately reflected by the 30 percent rating currently in 
effect.  


ORDER

An evaluation in excess of 30 percent for bilateral pes 
planus is denied.


REMAND

The veteran has asserted that he developed a circulation 
disease, a low back disorder, bilateral ankle disability, and 
bilateral knee disability due to his service connected flat 
feet disorder which caused an abnormal gait and also resulted 
in frequent falls.  It is noted that on a recent VA 
examination, the veteran was noted to have a markedly slow 
and antalgic gait.  

Secondary service connection may be granted for a disability, 
which is proximately due to, or the result of a service- 
connected disease or injury. 38 C.F.R.§ 3.310(a). The United 
States Court of Appeals for Veterans Claims (Court) has held 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R.§ 3.310, and compensation is 
payable for that degree of aggravation for a nonservice-
connected disability caused by a service-connected 
disability. Allen v. Brown, 7 Vet. App. 439 (1995).

This case is REMANDED to the RO for the following action:

1.	The veteran should be afforded a VA 
medical examination to determine 
whether his service-connected flat feet 
disability caused or aggravated his 
bilateral ankle disorder, his 
circulatory system disorder, his low 
back disability, and his bilateral knee 
disability. The claims folder should be 
made available to the examiner for 
review before the examination. 
Following a review of the relevant 
medical records in the claims file, the 
medical history, the clinical 
evaluation and any tests that are 
deemed necessary, the examiner is asked 
to opine (a) whether it is at least as 
likely as not (50 percent or more 
likelihood) that any knee, ankle, low 
back, or circulatory system disability 
found on the examination was caused or 
aggravated (worsening of underlying 
condition versus temporary flare-up of 
symptoms) by the veteran's service 
connected pes planus.

2.	After completing any additional 
development deemed necessary, the RO 
should readjudicate the claims for 
secondary service connection. If any 
benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC). The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits. An appropriate period of 
time should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


